10

11

12

14

15

16

17

18

19

20

21

22

23

 

 

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA
UNITED STATES OF AMERICA, Case No.: 2:18-cr-00024-APG-PAL
Plaintiff Order For Return of Passport

Vv.

RICKI BARLOW,

 

Defendant
On February 26, 2018, defendant Ricki Barlow was released from custody on a personal
recognizance bond with the condition that he surrender his passport to the United States District
Court Clerk. ECF No. 6 at 4. There is no longer a need for the clerk to hold Mr. Barlow’s
passport.
IT IS THEREFORE ORDERED that the clerk of the court shall release Mr. Barlow’s

passport to him or his lawyer Richard A. Wright.

Dated this 2nd day of August, 2019. i —

 

ANDREW P. GORDON
UNITED STATES DISTRICT JUDGE

 
